Citation Nr: 1824475	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-25 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial compensable rating prior to May 16, 2016, and in excess of 10 percent thereafter, for hemorrhoids. 

2. Entitlement to an initial compensable rating for lipomas (claimed as a skin condition due to chemical exposure).

3. Entitlement to an initial rating in excess of 10 percent prior to May 16, 2016, and in excess of 30 percent thereafter, for a respiratory disability (claimed as a bronchial condition due to chemical exposure). 


REPRESENTATION

Veteran represented by:	James Fausone, Attorney




ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2006 to April 2012. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  Prior to May 16, 2016 Veteran's hemorrhoids were small to medium in size; and were not large, thrombotic, irreducible, or productive of excessive redundant tissue.

2.  After May 16, 2016 Veteran's hemorrhoids were mild to moderate in severity with bleeding; and were thrombosed, but without excessive redundant tissue, not secondary to anemia, and without fissures.

3. Prior to May 16, 2016, the Veteran's lipomas were manifested by three masses that were shown to be stable and painful. 

4. After May 16, 2016, the Veteran's lipomas were manifested by five masses that were shown to be stable and painful.

5. Prior to May 16, 2016, the Veteran's respiratory disability is manifested by at worst Forced Expiratory Volume in one second (FEV-1) of 80 percent predicted, Forced Vital Capacity (FVC) of 102 percent predicted, FEV-1/FVC of 78 percent predicted, and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 107 percent predicted; and required the use of intermittent inhalational therapy.

6. After May 16, 2016, the Veteran's respiratory disability is manifested by at worst Forced Expiratory Volume in one second (FEV-1) of 83 percent predicted, Forced Vital Capacity (FVC) of 92 percent predicted, FEV-1/FVC of 90 percent predicted; and required the use of daily inhalational and oral bronchodilator therapy. 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating prior to May 16, 2016, and in excess of 10 percent thereafter, for service-connected hemorrhoids have not been met or approximated.  38 U.S.C. §1155 (2012), 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2017).

2. Prior to May 16, 2016, the criteria for an initial rating of 20 percent, but not higher, for service-connected lipomas have been met or approximated. 38 U.S.C. §§ 1155; 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2017).

3. After May 16, 2016, the criteria for an initial compensable rating of 30 percent, but not higher, for service-connected lipomas have been met or approximated. 38 U.S.C. §§ 1155; 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804.

4. The criteria for an initial rating in excess of 10 percent prior to May 16, 2016, and in excess of 30 percent thereafter for the Veteran's service-connected respiratory disability have not been met or approximated.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.56, 4.73, Diagnostic Code 6602 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Disability Rating - Hemorrhoids

The Veteran has asserted that he should have a compensable rating prior to May 16, 2016, and in excess of 10 percent thereafter for his hemorrhoids because his level of impairment is worse than contemplated by the currently assigned rating. 

In April 2012 the Veteran was afforded a VA examination.  At this time, the Veteran reported that he developed hemorrhoids while serving in Iraq, and that he had bleeding episodes secondary to the hemorrhoids.  He denied the use of any medication. The examiner found mild or moderate external hemorrhoids that were between small and medium sized.  No scars or other pertinent physical findings were found.  Laboratory testing revealed normal hemoglobin and hematocrit levels.  

In May 2016, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he noticed bright red bleeding in the toilet after a bowel movement, and that the condition had remained the same since 2009.  He reported he used over the counter medication to treat his hemorrhoids.  The examiner noted that the hemorrhoids were mild or moderate, irreducible external hemorrhoids, and thrombotic external hemorrhoids.  The Veteran was not found to have scars related to treatment of his hemorrhoids and did not have any other pertinent physical findings.  Laboratory testing showed normal hemoglobin and hematocrit levels.  The examiner reported that the Veteran's hemorrhoids did impact his ability to work due to discomfort and itching in the anal area. The examiner remarked the diagnosis of hemorrhoids remained unchanged, but that the progression of the condition resulted in more frequent bleeding with recurrent flares. 

In a December 2016 VA examination opinion addendum, the examiner stated that the May 2016 VA examination opinion provides the Veteran's hemorrhoids are both "mild or moderate," and "large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrence."  The examiner clarified that the Veteran has small or moderate external hemorrhoids which are thrombosed and irreducible.  Further, the examiner stated "most thrombosed hemorrhoids are irreducible due to the presence of thrombosis in the hemorrhoid.  Mild and moderate hemorrhoids can and do thrombose, so it is not required that the [Veteran] have 'large' or 'excessive redundant tissue, evidencing frequent recurrences' for thrombosis to occur."  Thus, the examiner provided that the examination documented small or moderate external hemorrhoids which are thrombosed and irreducible without excessive redundant tissue. 

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities.  However, there is no indication from the treatment notes of record that the Veteran receives treatment for his hemorrhoids.  

Prior to May 16, 2016, the Board finds that the Veteran is not entitled to a compensable rating for hemorrhoids.  There was no evidence that the Veteran's hemorrhoids were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Rather, the Veteran's hemorrhoids have been noted to be, at worst, mild or moderate.  Therefore, the Board finds that a compensable rating for hemorrhoids is not warranted.  38 C.F.R. §4.114, Diagnostic Code 7336.  

After May 16, 2016, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for hemorrhoids.  While the Veteran was shown to have mild to moderate hemorrhoids that were thrombosed, there was no evidence that the Veteran's hemorrhoids were accompanied by secondary anemia or fissures.  Therefore, the Board finds that a rating in excess of 10 percent after May 16, 2016, for hemorrhoids is not warranted.  Id.   


II. Increased Disability Rating - Lipomas

The Veteran has asserted that he should have a compensable rating for his lipomas because his level of impairment is worse than contemplated by the currently assigned rating. 

In April 2012, the Veteran was afforded a VA examination. The Veteran reported he developed skin lesions approximately 6 months after service in Iraq, and had small tender mobile masses in 3 locations: left forearm, right forearm, and right lower back.  It was noted the Veteran had a diagnosis of undiagnosed skin masses, labeled as tumors and neoplasms of the skin.  The skin condition did not cause scarring or disfigurements of the head, face, or neck.  The Veteran did not have benign or malignant skin neoplasms, or any systemic manifestations due to any skin diseases.  He did not require oral or topical medications, or any treatments or procedures in the prior 12 months for any skin condition.  It was not shown that the Veteran had any debilitating or non-debilitating episodes due to his skin condition. He did require constant or near constant use of respiratory antihistamines in the prior 12 months related to a respiratory condition, and the use of topical corticosteroids for 6 weeks or more, but not constant, for unrelated itching.  Upon physical examination, the examiner found the Veteran to have three masses that were not diagnosed, but likely to be benign.  The masses were found to be tender.  The examiner noted that there were no other disabling effects of the masses.  The examiner noted that the Veteran's scar did not impact his ability to work.

In May 2016, the Veteran was afforded another VA examination.  The Veteran reported the onset of the symptoms occurred in 2009 shortly after returning from deployment.  He stated that the masses had increased in size and caused discomfort on his arms, preventing him from resting his arms on a desk for too long.  He stated that the masses on his back were very sensitive and easily aggravated.  It was noted the Veteran had a diagnosis of lipomas.  The skin condition did not cause scarring or disfigurements of the head, face, or neck.  The Veteran did not have benign or malignant skin neoplasms, or any systemic manifestations due to any skin diseases. He did require constant or near constant use of respiratory antihistamines in the prior 12 months related to a respiratory condition, and the use of topical corticosteroids for 6 weeks or more, but not constant, for unrelated itching.  He did not require any treatments or procedures other than systemic or topical medications in the prior 12 months.  It was not shown that the Veteran had any debilitating episodes due to his skin condition.  The Veteran had non-debilitating episodes of urticaria, which were described as mild and resolved with antihistamine use and stressor relief, occurring 4 or more times in the prior 12 months.  Upon physical examination, the examiner assessed that the lipomas affected less than 5 percent of the Veteran's body and measured as follows: right forearm measured 2.0 cm by 2.5 cm; left forearm measured .5 cm by .5 cm; right kidney area measured 2.5 cm by 1.5 cm; left kidney area measured .5 cm by .5 cm; and the center lumbar area measured .5 cm by .5 cm.  The examiner found five masses that were shown to cause discomfort.  The examiner noted that the Veteran's lipomas impacted his ability to work due to pain caused by applied pressure in the affected areas.  The examiner noted that there were no other disabling effects of the masses.  

In a December 2016, a VA examination addendum was provided, which stated that the May 2016 VA examination report indicated the Veteran had a diagnosis of urticaria.  The addendum requested the VA examiner opine as to the nature and etiology of the Veteran's urticaria, to include as secondary to the Veteran's lipomas.  The December 2016 addendum stated that the Veteran's urticaria is not secondary to or related to the Veteran's lipomas, as urticaria is related to various autoimmune disabilities, with no medical evidence associated with lipomas. 

As noted above, a review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities.  However, there is no indication from the treatment notes of record that the Veteran receives treatment for his lipomas.  

Prior to May 16, 2016, the Board finds that the Veteran is entitled to a disability rating of 20 percent, but not higher, for his lipomas.  In this regard, the medical evidence of record shows that the Veteran had three distinct masses that were shown to be painful.  After May 16, 2016, the Board finds that the Veteran is entitled to a disability rating of 30 percent, but not higher, for his lipomas.  In this regard, the medical evidence of record shows that the Veteran had five distinct masses that were shown to be easily aggravated and painful with pressure.  At no time during the period on appeal were any of the masses shown to be unstable.  Therefore, a compensable rating, but not higher than 20 percent, is warranted for the Veteran's lipomas prior to May 16, 2016.  38 C.F.R. §4.118, Diagnostic Code 7804.  Furthermore, a compensable rating, but not higher than 30 percent, is warranted for the Veteran's lipomas after May 16, 2016. Id. 


III. Increased Disability Rating - Respiratory Disability

The Veteran has asserted that he should have a rating in excess of 10 percent prior to May 16, 2016, and in excess of 30 percent thereafter for his respiratory disability because his level of impairment is worse than contemplated by the currently assigned rating. 

In April 2012, the Veteran was afforded a VA examination.  At this time, it was noted that the Veteran has never been diagnosed with a respiratory condition.  The Veteran reported that since his service in Iraq, he had multiple episodes of bronchitis, shortness of breath with increased physical activity, and increased rhinorrhea, and sinus pressure.  There was no evidence or history of asthma, emphysema, chronic obstructive pulmonary disease (COPD), interstitial lung disease, restrictive lung disease, sarcoidosis, or pulmonary vascular disease.  The examiner noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, oral bronchodilators, or outpatient oxygen therapy.  It was noted the Veteran's respiratory condition did require the use of intermittent inhalational bronchodilator therapy, and the use of antibiotics as prescribed for episodes of bronchitis.   The examiner did not find that the Veteran had tumors and neoplasms that were benign or malignant.  No surgical scars were shown.  A normal chest x-ray was indicated.  PFT results at this examination were as follows: Pre-bronchodilator results were FEV-1 80 percent predicted, FVC 102 percent predicted, FEV-1/FVC 78 percent predicted, DLCO (SB) 107 percent predicted; post-bronchodilator results were FEV-1 85 percent predicted, FVC 99 percent predicted, and FEV-1/FVC 85 percent predicted, and DLCO (SB) was not conducted.  The examiner noted the FEV-1 test results most accurately reflected the Veteran's pulmonary function.  

In May 2016, the Veteran was afforded another VA examination.  The examiner noted that the Veteran did not show evidence of bronchospasm or acute respiratory illness.  A chest x-ray showed that there was no evidence of pneumothorax, pneumonia, effusion, edema, or displaced ribs or fractures, and cardiac and mediastinal contours were unremarkable.  The examiner did not find acute pulmonary or pleural disease.  There was no evidence or history of asthma, emphysema, chronic obstructive pulmonary disease (COPD), interstitial lung disease, restrictive lung disease, sarcoidosis, or pulmonary vascular disease.  The examiner noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, oral bronchodilators, or outpatient oxygen therapy.  It was noted the Veteran's respiratory condition did require the use of daily inhalational bronchodilator therapy, daily oral bronchodilators, and occasional antibiotics.   It was noted the Veteran used Prednisone as medication for his respiratory disability.  The examiner did not find that the Veteran had tumors or neoplasms that were benign or malignant.  The examiner found the Veteran had a bacterial lung infection that was inactive.  No scars or other pertinent physical findings were shown.  PFT results at this examination were as follows: Pre-bronchodilator results were FEV-1 83 percent predicted, FVC 92 percent predicted, FEV-1/FVC 90 percent predicted; post-bronchodilator results were not obtained.  The examiner noted the FVC test results most accurately reflected the Veteran's pulmonary function.  The examiner found chronic bronchitis, which was diagnosed in 2009.  The examiner assigned a diagnosis of chest pain.

Prior to May 16, 2016, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for a respiratory disability.  In this regard, the Board noted that there is no evidence to show that the Veteran's symptoms resulting from that disability manifested with PFT results of FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent predicted, or; DLCO (SB) 56 to 65 percent predicted.  Further, the evidence showed the Veteran required only intermittent inhalational therapy, and no oral bronchodilator therapy.  Therefore, the Board finds that an initial rating in excess of 10 percent for a respiratory disability is not warranted.  38 C.F.R. § 4.73, Diagnostic Code 6602.

After May 16, 2016, the Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for a respiratory disability.  In this regard, the Board noted that there is no evidence to show that the Veteran's symptoms resulting from that disability manifested with PFT results of FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent predicted, or; DLCO (SB) 40 to 55 percent predicted.  Further, the Veteran required daily inhalational therapy, oral bronchodilator therapy, and only occasional antibiotic medication.  The evidence does not show that the Veteran required at least monthly visit to a physician for required care of exacerbations, or; intermittent courses of systemic corticosteroids.  Therefore, the Board finds that an initial rating in excess of 10 percent for a respiratory disability is not warranted.  Id. 


ORDER

Entitlement to an initial compensable rating prior to May 16, 2016, and in excess of 10 percent thereafter for hemorrhoids is denied.

Entitlement to an initial compensable rating of 20 percent, but not higher, prior to May 16, 2016, for lipomas is granted.

Entitlement to an initial compensable rating of 30 percent, but not higher, after May 16, 2016, for lipomas is granted.

Entitlement to an initial rating in excess of 10 percent prior to May 16, 2016, and in excess of 30 percent thereafter for a respiratory disability is denied.



____________________________________________
M. H. HAWLEY
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


